 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
独家业务合作协议
Exclusive Business Cooperation Agreement


本独家业务合作协议（下称“本协议”）由以下双方于2009年9月25日在中华人民共和国（下称“中国”）北京市签署。
This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on September 25, 2009 in
Beijing, the People’s Republic of China (“China” or the “PRC”).


甲方：  摩地（上海）信息科技有限公司

地址：  上海市徐汇區宜山路900号科技大厦B棟1007室200235

Party A:
MoqiZone (Shanghai) Information Technology Company Limited

Address:
Block B, Room 1007, Hi-Tech Building, Caohejing 900, Yishan Road, Shanghai



乙方： 深圳市明宣科技有限公司
地址： 深圳市福田区福田中心區231-3号深圳中心商务大厦1418室

Party B:
Shenzhen Alar Technology Limited

Address:                Room 1418, Shenzhen Center Business Building, 231-3
Futian District, Shenzhen




甲方和乙方以下各称为“一方”，统称为“双方”。
Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.


鉴于：
Whereas,


1.
甲方是一家在中国注册的外商独资企业，拥有提供技术和咨询服务的必要资源；

Party A is a wholly-foreign-owned enterprise established in China, and has the
necessary resources to provide technical and consulting services;


2.
乙方是一家在中国注册的内资公司，经中国有关政府部门依法批准可以从事互联网内容供货商及增埴业务（以下称“主营业务”）；

Party B is a company with exclusively domestic capital registered in China and
may engage in the business of Internet content and value added services provider
approved by the relevant governmental authorities in China (collectively, the
“Principal Business”);


3.
甲方同意利用其技术、人员和信息优势，在本协议期间向乙方提供有关主营业务的独家技术和业务支持和咨询服务，乙方同意接受甲方或其指定方按本协议条款的规定提供的咨询和各种服务。

Party A is willing to provide Party B with technical support, consulting
services and other commercial services on exclusive basis in relation to the
Principal Business during the term of this Agreement, utilizing its advantages
in technology, human resources, and information, and Party B is willing to
accept such services provided by Party A or Party A's designee(s), each on the
terms set forth herein.


据此，甲方和乙方经协商一致，达成如下协议：
Now, therefore, through mutual discussion, the Parties have reached the
following agreements:
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.
服务提供

Services Provided by Party A


 
1.1
按照本协议条款和条件，乙方在此委任甲方在本协议期间作为乙方的独家服务提供者向乙方提供全面的技术支持、业务支持和相关咨询服务，具体内容包括所有在乙方主营业务范围内由甲方不时决定必要的服务，包括但不限于以下内容：技术服务、业务咨询、资产设备租赁、市场咨询、系统集成、产品研发和系统维护。

Party B hereby appoints Party A as Party B's exclusive services provider to
provide Party B with complete technical support, business support and related
consulting services during the term of this Agreement, in accordance with the
terms and conditions of this Agreement, which may include all necessary services
within the scope of the Principal Business as may be determined from time to
time by Party A, such as but not limited to technical services, business
consultations, equipment or property leasing, marketing consultancy, system
integration, product research and development, and system maintenance.


 
1.2
乙方接受甲方的咨询和服务。乙方进一步同意，除非经甲方事先书面同意，在本协议期间，就本协议约定的服务或其他事宜，乙方不得直接或间接地从任何第三方获得任何与本协议相同或类似的咨询和/或服务，并不得与任何第三方就本协议所述事项建立任何类似的合作关系。双方同意，甲方可以指定其他方（该被指定方可以与乙方签署本协议第1.3条描述的某些协议）为乙方提供本协议约定的服务和/或支持。

Party B agrees to accept all the consultations and services provided by Party A.
Party B further agrees that unless with Party A's prior written consent, during
the term of this Agreement, Party B shall not directly or indirectly accept the
same or any similar consultations and/or services provided by any third party
and shall not establish similar corporation relationship with any third party
regarding the matters contemplated by this Agreement. Party A may appoint other
parties, who may enter into certain agreements described in Section 1.3 with
Party B, to provide Party B with the consultations and/or services under this
Agreement.


 

  1.3  服务的提供方式

     Service Providing Methodology
 Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further technical service agreements or
consulting service agreements with Party A or any other party   designated by
Party A, which shall provide the specific contents, manner, personnel, and fees
for the specific technical services and consulting services.


 
1.3.2
为更好地履行本协议，甲乙双方同意，视情况而定，乙方在本协议有效期内将与甲方或甲方指定的其他方根据业务进展需要随时签署设备、资产的租用协议，由甲方将有关的设备、资产提供给乙方使用。

To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, where necessary, Party B may enter into equipment or property
leases with Party A or any other party designated by Party A which shall permit
Party B to use Party A's relevant equipment or property based on the needs of
the business of Party B.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
 
1.3.3
乙方特此向甲方授予一项不可撤销的排他性的购买权，根据该购买权，甲方可在中国法律法规允许的范围内，由甲方自行选择，向乙方购买任何部分或全部资产，作价为中国法律允许的最低价格。届时双方将另行签订一份资产转让合同，对该资产转让的条款和条件进行约定。

Party B hereby grants to Party A an irrevocable and exclusive option to purchase
from Party B, at Party A’s sole discretion, any or all of the assets of Party B,
to the extent permitted under the PRC laws, at the lowest purchase price
permitted by the PRC laws. In this case, the Parties shall enter into a separate
assets transfer agreement, specifying the terms and conditions of the transfer
of the assets.


2.
服务的价格和支付方式

The Calculation and Payment of the Service Fees
双方同意，就甲方提供的服务，乙方应将其净收入的
100%的款项支付给甲方作为服务费（“服务费”）。服务费应当按月支付；经甲方事先书面同意，服务费费率可以根据乙方的经营需要进行调整。乙方应于每月最后一天开始起算的30日内，(a)
向甲方提供乙方当月的管理报表和经营数据，包括乙方在当月的净收入额（“每月净收入”）；(b)
将每月净收入的100%支付给甲方（“月付款”）。乙方应于每个财政年度末的90日内，(a)
向甲方提供乙方在本财政年度的经审计的财务报表，该财务报表应当经由甲方批准的独立注册会计师审计并认证；(b)
如果按照经审计的财务报表显示，本财政年度内乙方向甲方支付的月付款的总额有任何不足，乙方应向甲方支付财务报表显示的月付款和实际支付的月付款总额之间差额。
Both Parties agree that, in consideration of the services provided by Party A,
Party B shall pay Party A fees (the “Service Fees”) equal to 100% of the net
income of Party B.  The Service Fees shall be due and payable on a monthly
basis; upon the prior written consent by Party A, the rate of Service Fees may
be adjusted pursuant to the operational needs of Party B.  Within 30 days after
the end of each month, Party B shall (a) deliver to Party A the management
accounts and operating statistics of Party B for such month, including the net
income of Party B during such month (the “Monthly Net Income”), and (b) pay 100%
of such Monthly Net Income to Party A (each such payment, a “Monthly
Payment”).  Within ninety (90) days after the end of each fiscal year, Party B
shall (a) deliver to Party A audited financial statements of Party B for such
fiscal year, which shall be audited and certified by an independent certified
public accountant approved by Party A, and (b) pay an amount to Party A equal to
the shortfall, if any, of the aggregate net income of Party B for such fiscal
year, as shown in such audited financial statements, as compared to the
aggregate amount of the Monthly Payments paid by Party B to Party A in such
fiscal year.


3.
知识产权和保密条款

Intellectual Property Rights and Confidentiality Clauses


 
3.1
甲方对履行本协议而产生或创造的任何权利、所有权、权益和所有知识产权包括但不限于著作权、专利权、专利申请权、软件、技术秘密、商业机密及其他均享有独占的和排他的权利和利益。乙方须签署所有适当的文件，采取所有适当的行动，递交所有的文件和/或申请，提供所有适当的协助，以及做出所有其他依据甲方的自行决定认为是必要的行为，以将任何对该等知识产权的所有权、权利和权益赋予甲方，和/或完善对甲方此等知识产权权利的保护。

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Party A shall have exclusive and proprietary rights and interests in all rights,
ownership, interests and intellectual properties arising out of or created
during the performance of this Agreement, including but not limited to
copyrights, patents, patent applications, software, technical secrets, trade
secrets and others. Party B shall execute all appropriate documents, take all
appropriate actions, submit all filings and/or applications, render all
appropriate assistance and otherwise conduct whatever is necessary as deemed by
Party A in its sole discretion for the purposes of vesting any ownership, right
or interest of any such intellectual property rights in Party A, and/or
perfecting the protections for any such intellectual property rights in Party A.


 
3.2
双方承认及确定有关本协议、本协议内容，以及彼此就准备或履行本协议而交换的任何口头或书面资料均被视为保密信息。双方应当对所有该等保密信息予以保密，而在未得到另一方书面同意前，不得向任何第三者披露任何保密信息，惟下列信息除外：(a)公众人士知悉或将会知悉的任何信息（惟并非由接受保密信息之一方擅自向公众披露）；(b)根据适用法律法规、股票交易规则、或政府部门或法院的命令而所需披露之任何信息；或(c)由任何一方就本协议所述交易而需向其股东、投资者、法律或财务顾问披露之信息，而该股东、法律或财务顾问亦需遵守与本条款相类似之保密责任。如任何一方工作人员或聘请机构的泄密均视为该方的泄密，需依本协议承担违约责任。无论本协议以任何理由终止，本条款仍然生效。

The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.


 
3.3
双方同意，不论本协议是否变更、解除或终止，本条款将持续有效。

The Parties agree that this Section shall survive changes to, and rescission or
termination of, this Agreement.


4.           陈述和保证
Representations and Warranties


 
4.1
甲方陈述和保证如下：

Party A hereby represents and warrants as follows:


 
4.1.1
甲方是按照中国法律合法注册并有效存续的外商独资企业。

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Party A is a wholly owned foreign enterprise legally registered and validly
existing in accordance with the laws of China.


 
4.1.2
甲方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署，交付和履行本协议；甲方对本协议的签署，交付和履行并不违反法律法规的明确规定。

Party A has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this
Agreement.  Party A’s execution, delivery and performance of this Agreement do
not violate any explicit requirements under any law or regulation binding on
Party A.


 
4.1.3
本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

This Agreement constitutes Party A's legal, valid and binding obligations,
enforceable in accordance with its terms.


 
4.2
乙方陈述和保证如下：

Party B hereby represents and warrants as follows:


 
4.2.1
乙方是按照中国法律合法注册且有效存续的公司，乙方获得从事主营业务所需的政府许可、牌照。

Party B is a company legally registered and validly existing in accordance with
the laws of China and has obtained the relevant permit and license for engaging
in the Principal Business in a timely manner;


 
4.2.2
乙方已采取必要的公司行为，获得必要的授权，并取得第三方和政府部门的同意及批准（若需）以签署，交付和履行本协议；乙方对本协议的签署，交付和履行并不违反法律法规的明确规定。

Party B has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this
Agreement.  Party B’s execution, delivery and performance of this Agreement do
not violate any explicit requirements under any law or regulation binding on
Party A.


 
4.2.3
本协议构成对其合法、有效、有约束力并依本协议之条款对其强制执行的义务。

This Agreement constitutes Party B's legal, valid and binding obligations, and
shall be enforceable against it.


5.           生效和有效期
Effectiveness and Term


 
5.1
本协议于文首标明的协议日期签署并同时生效。除非依本协议或双方其他协议的约定而提前终止，本协议有效期为10年，但甲、乙双方应自本协议签署后，每3个月对本协议的内容做一次审查，以决定是否需要根据当时的情况对本协议作出相应修改和补充。

This Agreement is executed on the date first above written and shall take effect
as of such date. Unless earlier terminated in accordance with the provisions of
this Agreement or relevant agreements separately executed between the Parties,
the term of this Agreement shall be 10 years. After the execution of this
Agreement, both Parties shall review this Agreement every 3 months to determine
whether to amend or supplement the provisions in this Agreement based on the
actual circumstances at that time.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
 
5.2
协议期满前，经甲方书面确认，本协议可以延期。延期的期限由甲方决定，乙方必须无条件地同意该延期。

The term of this Agreement may be extended if confirmed in writing by Party A
prior to the expiration thereof. The extended term shall be determined by Party
A, and Party B shall accept such extended term unconditionally.


6.           终止
Termination


 
6.1
除非依据本协议续期，本协议于到期之日终止。

Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof.


 
6.2
本协议有效期内，除非甲方对乙方有重大过失或存在欺诈行为，乙方不得提前终止本协议。尽管如此，甲方可在任何时候通过提前30天向乙方发出书面通知的方式终止本协议。

During the term of this Agreement, unless Party A commits gross negligence, or a
fraudulent act, against Party B, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days' prior written notice to Party B at
any time.


 
6.3
在本协议终止之后，双方在第3、7和8条项下的权利和义务将继续有效。

The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.


7.           适用法律和争议解决
Governing Law and Resolution of Disputes


 
7.1
本协议的订立、效力、解释、履行、修改和终止以及争议的解决适用中国的法律。

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.


 
7.2
因解释和履行本协议而发生的任何争议，本协议双方应首先通过友好协商的方式加以解决。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给中国国际经济贸易仲裁委员会，由该会按照其仲裁规则仲裁解决。仲裁应在北京进行，使用之语言为中文。仲裁裁决是终局性的，对各方均有约束力。

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Beijing, and the language used in arbitration shall be Chinese. The
arbitration award shall be final and binding on all Parties.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
 
7.3
因解释和履行本协议而发生任何争议或任何争议正在进行仲裁时，除争议的事项外，本协议双方仍应继续行使各自在本协议项下的其他权利并履行各自在本协议项下的其他义务。

Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.


8.           补偿
Indemnification


就甲方根据本协议向乙方提供的咨询和服务内容所产生或引起的针对甲方的诉讼、请求或其他要求而招致的任何损失、损害、责任或费用都应由乙方补偿给甲方，以使甲方不受任何损害，除非该损失、损害、责任或费用是因甲方的重大过失或故意而产生的。
Party B shall indemnify and hold harmless Party A from any losses, injuries,
obligations or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the consultations and services provided by
Party A to Party B pursuant this Agreement, except where such losses, injuries,
obligations or expenses arise from the gross negligence or willful misconduct of
Party A.


9.           通知
Notices


 
9.1
本协议项下要求或发出的所有通知和其他通信应通过专人递送、挂号邮寄、邮资预付或商业快递服务或传真的方式发到该方下列地址。每一通知还应再以电子邮件送达。该等通知视为有效送达的日期按如下方式确定：

All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:


 
9.1.1
通知如果是以专人递送、快递服务或挂号邮寄、邮资预付发出的，则以于设定为通知的地址在发送或拒收之日为有效送达日。

Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.


 
9.1.2
通知如果是以传真发出的，则以成功传送之日为有效送达日（应以自动生成的传送确认信息为证）。

Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).


 
9.2
为通知的目的，双方地址如下：

For the purpose of notices, the addresses of the Parties are as follows:


甲方：摩地（上海）信息科技有限公司
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
Party A:
MoqiZone (Shanghai) Information Technology Company Limited

地址：上海市徐汇區宜山路900号科技大厦B棟1007室200235
 
Address:
Block B, Room 1007, Hi-Tech Building, Caohejing 900, Yishan Road, Shanghai

收件人: 张楚翘
Attn:                      Cheung Chor Kiu Lawrence
电话：
Phone:
传真：
Facsimile:


 
乙方：深圳市明宣科技有限公司

 
Party B:           Shenzhen Alar Technology Limited

地址：深圳市福田区福田中心區231-3号深圳中心商务大厦1418室　
 
Address:
Room 1418, Shenzhen Center Business Building, 231-3 Futian District, Shenzhen

  收件人：
郑威

 
Attn:
Zheng Wei

 
 

                        Phone:
 

                        传真：
 

                        Facsimile:
 



 
9.3
任何一方可按本条规定随时给另一方发出通知来改变其接收通知的地址。

Any Party may at any time change its address for notices by a notice delivered
to the other Party in accordance with the terms hereof.


10.           协议的转让
Assignment


 
10.1
乙方不得将其在本协议项下的权利与义务转让给第三方，除非事先征得甲方的书面同意。

Without Party A's prior written consent, Party B shall not assign its rights and
obligations under this Agreement to any third party.


 
10.2
乙方在此同意，甲方可以在其需要时向其他第三方转让其在本协议项下的权利和义务，并在该等转让发生时甲方仅需向乙方发出书面通知，并且无需再就该等转让征得乙方的同意。

Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B.


11.           协议的分割性
Severability


如果本协议有任何一条或多条规定根据任何法律或法规在任何方面被裁定为无效、不合法或不可执行，本协议其余规定的有效性、合法性或可执行性不应因此在任何方面受到影响或损害。双方应通过诚意磋商，争取以法律许可以及双方期望的最大限度内有效的规定取代那些无效、不合法或不可执行的规定，而该等有效的规定所产生的经济效果应尽可能与那些无效、不合法或不能强制执行的规定所产生的经济效果相似。
In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
12.           协议的修改、补充
Amendments and Supplements


双方可以书面协议方式对本协议作出修改和补充。经过双方签署的有关本协议的修改协议和补充协议是本协议组成部分，具有与本协议同等的法律效力。
Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.


13.           语言和副本
Language and Counterparts


本协议以中文和英文书就，一式二份，甲乙双方各持一份，具有同等效力；中英文版本如有冲突，应以中文版为准。
This Agreement is written in both Chinese and English language in two copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the
Chinese version shall prevail.
 
 

有鉴于此，双方已使得经其授权的代表于文首所述日期签署了本独家业务合作协议并即生效，以昭信守。
IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.


甲方:
摩地（上海）信息科技有限公司

Party A:
MoqiZone (Shanghai) Information Technology Company Limited

 
签字：

By:
   

 
姓名：張楚翘

Name:
Cheung Chor Kiu Lawrence

 
职务：法定代表人

Title:
Legal Representative





 
乙方：深圳市明宣科技有限公司　

Party B:
Shenzhen Alar Technology Limited

 
签字：

By:
   

 
姓名：熊平波

Name:
Xiong Ping Bo

 
职务：法定代表人

Title:
Legal Representative


 
9

--------------------------------------------------------------------------------

 
